706 S.E.2d 489 (2011)
Arthur O. ARMSTRONG
v.
UNITED COMPANIES LENDING.
No. 525P10.
Supreme Court of North Carolina.
March 10, 2011.
Arthur O. Armstrong, Elm City, for Armstrong, Arthur O.
*490 Patricia Duffy, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Plaintiff on the 17th of December 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."